39 N.Y.2d 951 (1976)
City of New York, Respondent,
v.
State of New York, Appellant. (Claim No. 53715.)
Court of Appeals of the State of New York.
Argued June 2, 1976.
Decided July 1, 1976.
Louis J. Lefkowitz, Attorney-General (Joseph F. Gibbons, Ruth Kessler Toch and Grace K. Banoff of counsel), for appellant.
W. Bernard Richland, Corporation Counsel (Morris Einhorn and L. Kevin Sheridan of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by then Presiding Justice J. CLARENCE HERLIHY at the Appellate Division (48 AD2d 79). We also note that the question of timeliness argued by the State was raised for the first time at the Appellate Division. Since this issue was not presented to the Court of Claims it has not been preserved for our review.